FILED

UNITED STATES DISTRICT COURT  1 g 2013
FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District and
Bankruptcy Courts
David Ezell Simpson, )
)
Plaintiff, )
)
v. ) Civil Action No. z 5
) ‘ ?,» 7/0
Bureau of Prisons, ) t
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § l9l5A, which requires the Court to screen and dismiss a
prisoner’s complaint upon a determination that it fails to state a claim upon which relief may be
granted.

Plaintiff is a prisoner at the Federal Correctional Institution in Butner, North Carolina.

He claims that the U.S. Bureau of Prisons ("BOP") denied him due process by allegedly
incarcerating him "for 36 months after full execution (detainer) supervised release violation on
June 26, 20l0." Compl. at 4. Plaintiff sues BOP under Bivens v. Six Unknown Namea' Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), for $300,000 in damages. However, "[i]t is .
. . well settled that Bivens liability cannot be imposed on an agency of the Federal Government."

Drake v. FAA, 291 F.3d 59, 72 (D.C. Cir. 2002) (citi » ,,_ " . Meyer, 510 U.S. 47l, 475-79

   
    

(l994)). Hence, this action will be dismissc

é»

Date: December , 2013

er accompanies this Memorandum

Opinion.

ates District Judge